Order, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about November 28, 1990, which denied plaintiff’s motion to reinstate the action, and barred plaintiff from bringing any applications relating to his *4161975 termination of employment, unanimously affirmed, without costs.
The entry, in 1984, of final judgment dismissing the earlier action, which was not appealed, bars any further claim in this matter. Plaintiff has not established any basis for setting aside the final judgment. Further, in view of the numerous applications made by plaintiff to re-open the final judgment, none of which were shown to have merit, Supreme Court was warranted in barring further applications. Concur—Sullivan, J. P., Carro, Rosenberger, Kupferman and Rubin, JJ.